Title: From Thomas Jefferson to David Humphreys, 22 March 1793
From: Jefferson, Thomas
To: Humphreys, David



Dear Sir
Philadelphia Mar. 22. 1793.

I have to acknolege the receipt of your letters from No. 60. to No. 67. inclusive. You cannot be too vigilant against any such treaty as that mentioned in No. 60. which by giving the exclusive supply of wheat to Naples, would altogether debar the US. from it. This would bear so hard on us, that not only an exclusion of their wines from the US. ought to be expected on their part, but every other measure which might open to us a market in any other part of the world, however Portugal might be affected by it. And I must for ever repeat it that, instead of excluding our wheat, we must continue to hope that they will open their ports to our flour, and that you will continue to use your efforts, on every good occasion, to obtain this without waiting for a treaty.
As there appears at present a probability of a very general war in Europe, you will be pleased to be particularly attentive to preserve for our vessels all the rights of neutrality, and to endeavor that our flag be not usurped by others to procure to themselves the benefits of our neutrality. This usurpation tends to commit us with foreign  nations, to subject those vessels truly ours to rigorous scrutinies and delays to distinguish them from counterfeits, and to take the business of transportation out of our hands.
Continue, if you please, your intelligence relative to the affairs of Spain, from whence we learn nothing but thro’ you: to which it will be acceptable that you add any leading events from other countries, as we have several times received important facts thro’ you, even from London, sooner than they have come from London directly.
The letters inclosed for Mr. Short and Mr. Carmichael are of a very secret nature. If you go by Madrid, you will be the bearer of them yourself; if not, it would be better to retain them than to send them by any conveyance which does not command your entire confidence. I have never yet had a letter from Mr. Carmichael but the one you brought from Madrid. A particular circumstance will occasion forbearance yet a little longer.
Capt. Cutting will bring you a copy of the laws of the last session of Congress, and of the gazettes to the time of his departure.
Not yet knowing the actual arrival of Mr. Church at Lisbon, I believe it will be safer that I direct letters for you during your absence to Messrs. Bulkeley & son, with whom you will leave what directions on the subject you shall think proper. I am with great & sincere esteem & respect, Dear Sir Your most obedt. & most humble servt

Th: Jefferson


 P.S. Be so good as to inform Mr. Simpson at Gibraltar how he is to direct his letters to my office, to wit ‘to the Secretary of state &c.’

